Citation Nr: 0604512	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi

THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of a right knee injury, with degenerative 
changes (right knee disability).  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Katherine King-Walker



INTRODUCTION

The veteran had active duty service from April 1983 to 
September 1989.

This case comes to the Board of Veteran's Appeals (Board) 
from a September 2003 rating decision.  The veteran filed a 
notice of disagreement in February 2004.   The RO issued a 
statement of the case early in March 2004, and the veteran 
requested a formal hearing later that same month.  In lieu of 
a Form 9, the Board recognizes the request for a hearing as 
the substantive appeal.  A formal hearing was held in June 
2004.

FINDINGS OF FACT

1.  The veteran apparently uses a cane for ambulation and 
reports that her right knee "gives out" and is painful and 
stiff;.  

2.  In clinical settings, the knee has extended to 0 degrees, 
and displayed no worse flexion than that limited to 120 
degrees; there is no evidence of instability, laxity, or 
ankylosis, nor malunion or nonunion of the tibia and fibula.

3.  The right knee disability has not resulted in 
hospitalizations, nor does it markedly interfere with 
employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury,  with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5256, 5257,  5260, 5261, 5262 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A July 2003 letter from the RO clearly advised the veteran of 
the first, second and third elements required by Pellegrini 
II.  She has never been explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claim.  
However, she has effectively been notified of the need to 
provide such evidence.  For example, the July 2003 letter 
explained VA's duty to assist and notify, and specifically 
asked the veteran to "send any treatment records pertinent 
to [her] claimed condition(s)."  In addition, a March 2004 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Likewise, as shown by 
her various pieces of correspondence, the veteran has 
actively participated in the claims process, and has shown 
her understanding of the need for VA to have all relevant 
evidence before it when making a determination.  Thus, the 
Board considers VA's notice requirements met.  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claims, this was 
harmless error.  The RO sent the veteran a notice letter in 
July 2003 and the complete text of 38 C.F.R. § 3.159 in a 
March 2004 statement of the case, and subsequently 
readjudicated her claim in a September 2004 supplemental 
statement of the case.  


As to VA's duty to assist, the veteran's VA medical treatment 
records are in the claims file, including X-ray reports.  Two 
VA examinations were conducted regarding the veteran's right 
knee (August 2003 and June 2004), and their subsequent 
reports were reviewed.  The transcript of the veteran's June 
2004 local hearing has also been obtained, and the veteran 
has not indicated that there are any outstanding records 
pertinent to her claim.  

VA has made all reasonable attempts to satisfy its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of her claim.

II.  Claim for increased rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Through interviews during her VA examinations and outpatient 
visits, and a formal hearing in June 2004, the veteran 
essentially complained of chronic, recurrent right knee pain, 
which was present on a daily basis with intermittent episodes 
of swelling.  At a June 2004 VA examination, she specifically 
complained of right knee instability, with it giving out 
regularly.  She states that her activities are limited, such 
as when walking, kneeling, squatting or going up and down 
stairs.  She reported using a cane for ambulation.  She also 
noted that she takes medication for pain daily, which give 
some relief.  At her June 2004 hearing, she stated that her 
right knee was very stiff and noncompliant, that she was 
unable to weight bear, had difficulties getting in and out of 
vehicles, and was unable to wear high-heeled shoes.

For VA purposes, normal range of motion for a knee is flexion 
to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees (38 C.F.R. § 4.71a, Diagnostic Code 
5260), and when extension is limited to 15 degrees (38 C.F.R. 
§ 4.71a, Diagnostic Code 5261).  Yet the veteran has 
continuously extended her right knee to 0 degrees, and flexed 
her knee to at least 120 degrees at various VA visits between 
August 2003 and June 2004.  Although, she was found to have 
patellofemoral grinding at an August 2003 VA examination and 
a January 2004 outpatient visit, she nevertheless fails to 
meet the criteria for an increased evaluation based on 
limitation of flexion and/or extension.  

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under Diagnostic Code 5262 is also not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5262.  

A 20 percent rating is assigned for "moderate," recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.   Although the veteran has reported right knee 
instability and that it "gives out," she was specifically 
found to have no ligamental instability at her August 2003 VA 
examination.  At a January 2004 orthopedic outpatient visit, 
she had negative pivot, Lachman, and McMurray's tests, and 
the examiner noted no medial or lateral laxity either in 
extension or in 30 degrees flexion.  During a March 2004 VA 
orthopedic visit, it was noted that she had medial and 
lateral joint tenderness, but Lachman and McMurray's tests 
were negative, and no medial or lateral laxity was found.  At 
a June 2004 VA examination, the examiner found no ligamentous 
instability.  Given the lack of evidence of moderate, 
recurrent subluxation or lateral instability, the veteran 
does not meet the criteria for a 20 percent rating under 
Diagnostic Code 5257.

A minimum 30 percent rating is assigned for ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Yet the veteran's examinations in January and March 
2004 were negative for ankylosis of her right knee.  As such, 
a 30 percent rating is not warranted for ankylosis under 
Diagnostic Code 5256. 

An August 2003 X-ray confirms mild degenerative changes of 
the right knee.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When 
there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned (as it has in this case) for each affected major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Although the veteran has reported daily right knee pain and 
stiffness, being limited in her activities, and an inability 
to perform certain tasks, such as kneeling or squatting, she 
has (as detailed above) consistently been able to flex her 
right knee to at least 120 degrees and extend it to 0 
degrees.  Moreover, at an August 2004 orthopedic outpatient 
visit, the veteran reported that her right knee had improved 
significantly.  Thus, the rating assigned for her right knee 
disability adequately compensates any potential pain on use, 
flare-ups, weakness, fatigability, or incoordination.  See 38 
C.F.R. § 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered (as the RO did in its March 
2004 statement of the case) the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  Although, the veteran asserted 
at her June 2004 hearing that she had difficulty performing 
her employment duties, she has never been hospitalized for 
her right knee disability, and she is currently employed at a 
school as a registered nurse.  The existing schedular ratings 
are already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is simply not 
warranted.

Because the preponderance of the evidence does not reflect 
that a rating in excess of 10 percent for a right knee 
disability is warranted, this claim is denied.  See 38 
U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for residuals of a right 
knee injury, with degenerative changes is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


